Exhibit 10.1
THIRD AMENDMENT TO OFFICE LEASE
     This THIRD AMENDMENT TO OFFICE LEASE (this “Third Amendment”) is executed
as of this 29 day of July 2011 (the “Effective Date”) by and between HOUSTON
COMMUNITY COLLEGE SYSTEM, a public junior college established pursuant to
Chapter 130 of the Texas Education Code and a political subdivision of the State
of Texas (“Landlord”) and PROS REVENUE MANAGEMENT, L.P., a Texas limited
partnership, formerly PROS Revenue Management, Inc. (“Tenant”).
Introduction
     A. Landlord and Tenant entered into that certain Office Lease dated as of
January 31, 2001 (the “Original Lease”) covering 73,200 square feet of RSF (as
defined in the Original Lease) on floors 9 and 10 of the Building (as defined in
the Original Lease) commonly known as the ComTech Center, Houston, Harris
County, Texas, and being described in the Original Lease as the “Premises” after
including therein the Subsequent Premises (as defined in the Original Lease).
     B. Landlord and Tenant entered in that certain First Amendment to Office
Lease dated as of March 31, 2006 (“First Amendment”).
     C. Landlord and Tenant entered in that certain Second Amendment to Office
Lease dated as of March 1, 2007 (“Second Amendment”) (The Original Lease as
amended by the First Amendment and the Second Amendment shall be referred to in
this Third Amendment as the “Amended Lease’).
     D. Landlord and Tenant desire to further amend the Amended Lease subject to
the specific terms and conditions of this Third Amendment, but not otherwise.
     NOW THEREFORE, in consideration of the of the mutual covenants and
agreements contained herein and for Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to each party, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, hereby agree as follows:
     1. Capitalized Terms. Capitalized terms that are used herein but not
defined in this Third Amendment shall have the meanings given to them in the
Amended Lease. The term “Lease” as used in this Third Amendment shall mean the
Amended Lease as amended by this Third Amendment.
     2. Premises. Landlord and Tenant acknowledge and agree that the Premises,
after the Lease Expansion (defined below), will be comprised of part of “Floor
7”, all of “Floor 9” and all of “Floor 10” of that certain Condominium
Declaration for the 3100 Main Condominium recorded under Clerk’s File
No. W441927 of the Official Public Records of Real Property of Harris County,
Texas on February 20, 2003 (the “Condominium Declaration”) and that the Premises
consists of 73,200 RSF which shall increase to 83,700 RSF on the first day of
the fourth (4th) full calendar month after such portion of the Premises is
delivered to Tenant for Tenant’s Build-out (but no earlier than January 1,
2012), by virtue of Tenant’s leasing approximately 10,500 RSF on Floor 7 as
reflected on attached Exhibit “A-2”. Effective the first day of the fourth (4th)
full calendar month after such portion of the Premises is delivered to Tenant
for Tenant’s Build-out (but no earlier than January 1, 2013), Landlord will
lease to Tenant an additional approximate 14,100 RSF of Floor 7, as reflected on
attached Exhibit

-1-



--------------------------------------------------------------------------------



 



“A-3”, thereby increasing the Premises to 97,800 RSF (such increases of the area
of the Premises on Floor 7 are herein referred to as the “Lease Expansion”).
Tenant will have the option to terminate the Lease Expansion not later than
February 1, 2013 by giving Landlord not less than 60 days prior written notice
thereof. If Tenant exercises such termination option, then the area on Floor 7
described in this Section 2 shall be deleted from the Premises, Tenant shall
vacate the same (if previously occupied), Tenant’s Pro Rata share shall be
appropriately adjusted to reflect the decrease in area of the Premises, and the
Lease will otherwise continue in full force and effect.
     3. Base Rent. Paragraph 1.D of the Amended Lease is hereby amended to
provide from and after August 1, 2011, that Base Rent shall be $15.50 per RSF
and otherwise Base Rent will remain unchanged.
     4. Rental Abatement.
          (a) Paragraph 1.D(2) of the Amended Lease under the heading of “RENTAL
ABATEMENT” is hereby amended and restated in its entirety to read as follows:
               (2) Commencing on August 1, 2011, Tenant will be entitled to
receive a credit as prepaid Base Rent equal to two (2) months of Base Rent and
Real Estate Premise Taxes based on the 73,200 RSF of the Premises located on the
9th and 10th Floor as depicted on Exhibit “A-1” to this Third Amendment (the
“9th and 10th Floor Credit Space”) at the $15.50 RSF annual Base Rent rate.
After September 30, 2011, Tenant shall no longer be entitled to an abatement of
Base Rent, as to such space.
     5. Tenant’s Pro Rata Share.
          (a) Paragraph 1.E of the Amended Lease is hereby amended and restated
in its entirety to read as follows:
          E. “Tenant’s Pro Rata Share” is equal to the RSF of the Premises
divided by the RSF of the Building and currently equals 13.7853% and shall
increase to 15.7627% on the date this first part of the Lease Expansion occurs.
Effective on the date the second part of the Lease Expansion occurs, Tenant’s
Pro Rata Share shall increase to 18.4181%. Each such percentage is subject to
adjustment, depending on the actual amounts of RSF added to the Premises on such
date.
     6. Base Year.
          (a) Paragraph 1.F of the Amended Lease is hereby amended and restated
in its entirety to read as follows:
          Commencing on August 1, 2011, and for the remainder of the Term, the
“Base Year” for Operating Expenses shall be 2011. Beginning 2012, Tenant shall
be responsible for its Pro Rata Share of increases in Operating Expenses over
the calendar Base Year 2011.
     7. Term.

-2-



--------------------------------------------------------------------------------



 



          (a) Paragraph 1.G of the Amended Lease is hereby amended and restated
in its entirety to read as follows:
          G. “Term” The term (“Term”) of this Lease for the Premises shall
commence on the Commencement Date and expire on September 30, 2016, unless
extended or earlier terminated as permitted pursuant to the express terms
thereof.
     8. Early Termination.
          (a) The following is hereby added to the Amended Lease as
Paragraph 3.A.1:
          Tenant shall have the right to terminate the Amended Lease at any time
after July 31, 2013 by providing Landlord with not less than six (6) months
prior written notice of electing termination. In the event Tenant exercises
Tenant’s early termination right, Tenant shall be subject to an “Early
Termination Fee” in an amount equal to the unamortized amount of leasing
commissions paid by Landlord to both Tenant’s Broker and Landlord’s Broker with
respect to the execution of this Third Amendment and the unamortized portion of
the Refurbishment Allowance actually advanced, in addition to the Pro Rata share
of the rental abatement. The Early Termination Fee shall be due on the effective
date of the early termination. The interest rate for the amortization shall be
eight percent (8%) per annum. In the event the Lobby Upgrade (defined below) is
not completed by July 31, 2012, or the Parking Measures (defined below) have not
been implemented by July 31, 2012, then Tenant’s Early Termination Fee, if
exercised, shall be reduced by twenty-five percent (25%) unless a delay or
default in meeting the July 31, 2012 deadline results from unforeseeable causes
beyond the control and without the fault or negligence of the Landlord and the
Landlord notifies Tenant in writing within 10 days from the beginning of the
delay of the causes of the delay in curing the default. The unforeseeable causes
may include but are not limited to delay in receiving supplies or services, acts
of God, fires, floods, epidemics, and strikes.
     9. Notice Addresses. Paragraph 1.L of the Amended Lease is hereby amended
and restated in its entirety to read as follows:
          “L. “Notice Address”:
          Notices to Tenant shall be sent to Tenant at the Premises
          with a copy to
          DLA Piper LLP (US)
          1717 Main Street, Suite 4600
          Dallas, TX 75201-4629
          Attention: Philip D. Weller
          Notices to Landlord shall be sent to:
          Houston Community College System 3100
          Main Street, 12th Floor
          Houston, Texas 77002
          Attention: Jackquiline Swindle
          Director of Building Operations

-3-



--------------------------------------------------------------------------------



 



          With a copy to:
          Houston Community College System 3100
          Main Street, 12th Floor
          Houston, Texas 77002
          Attention: Renee Byas, Office of General Counsel
     10. Parking.
          (a) Paragraph 4.H of the Amended Lease is hereby amended and restated
in its entirety as follows:
          H. Parking Permits/Charges.
          (1) Tenant shall be provided, and shall be required to take and pay
for, not less than two (2) unreserved parking spaces in the Parking Facilities
for each 1,000 RSF of the Premises leased by Tenant (the “Must Take Spaces”).
Tenant may increase the number of parking spaces it leases at any time during
the Term, upon thirty (30) days prior written notice to Landlord, to up to four
(4) unreserved parking spaces per 1,000 RSF leased by Tenant (the unreserved
parking spaces actually taken by Tenant in excess of the Must Take Spaces being
referred to herein as the “May Take Spaces” and the Must Take Spaces plus the
May Take Spaces actually taken by Tenant being referred to herein collectively
as the “Tenant Parking Spaces”). All of the Tenant Parking Spaces (except any
that are converted to reserved parking spaces as provided below) shall be on a
first come first serve basis in the Parking Facilities.
          (2) Tenant may convert up to twenty percent (20%) of the Tenant
Parking Spaces to reserved parking spaces (“Tenant’s One Time Parking Space
Conversion”), such conversion to be effective as of the date of this Third
Amendment. Notwithstanding the foregoing, at any time during the Term, Tenant
shall have the right to convert Tenant Parking Spaces from reserved parking
spaces to unreserved parking spaces. In the event during the Term Tenant
converts more than five percent (5%) of the Tenant Parking Spaces from reserved
to unreserved spaces (i.e. the number of reserved Tenant Parking Spaces drops
below fifteen percent (15%) of the total number of Tenant Parking Spaces after
the exercise of Tenant’s One Time Parking Spaces Conversion), thereafter
Tenant’s right to convert unreserved parking spaces to reserved parking spaces
shall be changed to a right to convert up to fifteen percent (15%) of the Tenant
Parking Spaces to reserved parking spaces; provided, however, that in the event
that Landlord determines, in its sole and absolute discretion as operator of the
Parking Facilities, that there is existing availability in the Parking
Facilities for additional reserved parking spaces at the time that Tenant
requests additional reserved parking spaces, Landlord shall make available to
Tenant the right to convert additional Tenant Parking Spaces to reserved parking
spaces, but in no event shall Landlord be obligated to provide Tenant with an
aggregate amount of reserved parking spaces in excess of twenty percent (20%) of
the Tenant Parking Spaces.
          (3) The rate for the Tenant Parking Spaces during the Term shall be
equal to (i) Forty-five and No/100 Dollars ($45.00) per month for each
unreserved Tenant Parking Space (plus applicable taxes), and (ii) Seventy-five
and No/100 Dollars ($75.00) per month for each reserved Tenant Parking Space
(plus applicable taxes).

-4-



--------------------------------------------------------------------------------



 



          (4) If Landlord does not implement the Parking Measures by July 1,
2012, Tenant may require that Landlord create a parking “nest” in a location in
the Parking Facilities (“Parking Nest”) that is convenient to Tenant (and the
Parking Nest will be located below the long term visitor parking area). Tenant
acknowledges that, subject to Landlord’s repair and maintenance requirements
under this Lease, Tenants accepts the location of the Parking Nest in the
Parking Facilities in its “as-is, where-is” condition and that Landlord shall
not be required to make any modifications to the location where the Parking Nest
is located within the Parking Facilities, including but not limited to, creating
elevator access.
          (5) Subject to the terms and conditions of this Paragraph 4.H, Tenant
may convert any reserved Tenant Parking Space into an unreserved Tenant Parking
Space and relinquish any May Take Spaces upon at least thirty (30) dates advance
written notice to Landlord.
          (6) The minimum parking measures and obligations referenced in H.(4)
above (the “Parking Measures”) are as follows:
          (a) Establish a convenient short term parking area consisting of
approximately 30 ± spaces located on level 2 or level 3 of the garage as
recommended by the long-term Parking Consultant.
          (b) Long term visitors will be directed to park on levels 7 through 8
of the garage.
          (c) Reserved spaces will be consolidated in the eastern side of the
Parking Facilities in the garage.
          (d) Implement the traffic flow recommendations in the Merit Parking
Report dated May 16, 2011, a copy of which recommendations are attached hereto
as Exhibit “B”, or such recommendations as provided by the long-term Parking
Consultant.
          (e) Landlord agrees that garage spaces in the Parking Facilities will
not be sold to parties, that are not Tenants of the Building or occupants of the
Building and whose use will disturb Tenant’s use of the Parking Facilities
during Tenant’s normal business hours. The garage is intended solely for the use
of occupants of the Building and their visitors. However, after two years if the
garage has excess capacity, Landlord shall have the right to enter into outside
contracts for additional parking within that will only be taken from long term
visitor spaces.
          (f) A controlled access entry system will be installed in the Parking
Facilities and Landlord will make reasonable efforts to install the entry system
not later than December 31, 2011, and such system shall be fully operational not
later than January 31, 2012.
          (g) All event parking for Landlord that occurs during normal business
hours shall be directed to the long term visitor parking area.
          (h) Visitor parking charges imposed on Tenant’s visitors will not
exceed those charged to other third party tenants of the Building, including
visitors to St. Luke’s.

-5-



--------------------------------------------------------------------------------



 



     11. Refurbishment Allowance. Paragraphs 4.J (1) and (2) of the Amended
Lease are hereby amended and restated in their entirety and a new paragraph
(3) is added as follows:
          (1) Commencing on August 1, 2011, Tenant shall be entitled to receive
from Landlord a refurbishment allowance of up to Nineteen and No/100 Dollars
($19.00) per RSF (the “Refurbishment Allowance”) for the reimbursement of
Tenant’s past and future costs in refurbishing the Premises, provided, however,
that in order to be entitled to the Refurbishment Allowance, the costs related
to refurbishing the Premises must (i) have been incurred between February 1,
2010 and July 31, 2013 (ii) the expenses must be in the nature of leasehold
improvements to the Premises, e.g. carpet, paint, leasehold build-out,
architectural and engineering fees, and other design/engineering or project
management fees, HVAC, etc. technology costs (e.g. card key systems and
cabling), moving costs, and permanent fixtures as opposed to items such as
furniture, moving costs, non-permanent fixtures (e.g. cubicles and trade
fixtures), office supplies, other soft costs, etc. (“Build-out”) and (iii) upon
submission of invoices or supporting documentation indicating costs related to
refurbishing the Premises. In the event Tenant does not use all of the
Refurbishment Allowance within twenty four (24) months following the
commencement of a Renewal Term, any remaining allowance, not to exceed Three and
No/100 Dollars ($3.00) per RSF, will be credited as a monthly credit to Base
Rent based on the excess allowance divided by the number of months remaining in
the Term. This provision shall not be effective as to the Lease Expansion, until
after the Base Rent commences as to a portion of the Premises located on Floor
7.
          (2) Landlord shall provide Tenant with an allowance of up to One and
No/100 Dollars ($1.00) per RSF in the Premises to use for upgrading the
restrooms on Floor 9 and Floor 10, thereby increasing the overall Refurbishment
Allowance to Twenty and No/100 Dollars ($20.00) per RSF. In the event Tenant
exercises its Early Termination option, this additional $1.00 per RSF shall not
be included in the Early Termination Fee calculation.
          (3) The Refurbishment Allowance shall be advanced: (i) as to the
Premises on Floors 9 and 10, at any time on or after August 1, 2011, and (ii) as
to the Lease Expansion, at any time on or after Base Rent commences as to a
portion of the Premises located on Floor 7.
     12. Signage. Section 7A.(a) of the Original Lease shall be deleted in its
entirety and restated as follows: Signage: Tenant’s signage on the building
monument sign will be increased in size (using two panels, the second being the
one immediately below Tenant’s current panel) as reflected on Exhibit “C”
hereto. The monument sign will be back lit and Landlord consents to Tenant’s use
of its logo (in color) and name on the sign. If Tenant should so desire, and
provided Tenant is the occupying at least 50,000 RSF, Landlord grants Tenant the
non-exclusive right to install its name and logo (in color) on the garage
parapet south side, west-end at the top of Building garage. Any additional
signage will not be at the same end of the garage wall. Landlord shall have the
right to approve the design, size, and location of the sign, but Landlord hereby
approves Tenant’s logo, name and color scheme currently in use. The sign shall
be installed at Tenant’s cost and all maintenance and electricity for the sign
shall be paid for by the Tenant. Tenant shall pay Landlord a onetime fee of
$5,000.00 for the right to install the sign on the garage. (Tenant may use the
Refurbishment Allowance for the payment of this fee.) Landlord will install new
signage at the Elgin entry of the garage that will include Tenant’s name and
logo at Landlord’s cost. Except for the signage at the Elgin entry to the
garage, all exterior signage (including Building and garage signage) shall be at
Tenant’s sole cost and expense and its design and appearance will be subject to
written approval of the Landlord at its sole discretion, except as provided
above. Such approval by the Landlord will not be unreasonable withheld, delayed
or denied.
     13. Renewal Option, Right of First Offer, Arbitration. The first paragraph
under the heading “Renewal Option” of Rider 1 of the Amended Lease is hereby
amended as provided in

-6-



--------------------------------------------------------------------------------



 



paragraph (a) below, and a right of first refusal is granted to Tenant as
provided in paragraph (b) below:
          (a) Renewal Option. Tenant is granted either (i) one renewal option of
seventy-two (72) months or (ii) two (2) renewal options of thirty six
(36) months each, provided the Tenant is not in default under the terms of this
Lease (each, a “Renewal Option”). Upon written notice from Tenant to Landlord
(“Renewal Notice”) not less than one hundred eighty (180) days prior to the end
of the Term (but no more than two hundred seventy (270) days prior to the end of
the Term), the Tenant may renew this Lease for either the Renewal Option of
seventy-two (72) months, or the initial Renewal Option for thirty six
(36) months (and thereafter may exercise as to the second Renewal Option for
thirty six (36) months) (each, a “Renewal Term”) with respect to a minimum of
one full floor which is within the Leased Premises, and the rental rate for such
term will be 95% of the then prevailing Market Rental Rate (as defined in Rider
1 to the Original Lease) provided that other than rental, all other terms and
conditions of the Lease will remain in full force and effect. The Renewal
Option(s) granted by this paragraph will terminate if during the Term, Tenant
subleases in excess of fifty percent (50%) of the Premises or assigns this Lease
to a nonaffiliated party. Tenant may exercise the option expressed by this
paragraph, but in doing so, will be required to renew and extend the Lease for
an entire Renewal Term for at least one (1) full floor of the Premises. The
Arbitration provision set forth in Section 17(d) of the First Amendment (the
second of such section designations in the First Amendment) shall be utilized in
case of any Market Rate Dispute (as therein defined).
          Tenant’s Renewal Options shall not be subordinate to the rights of any
tenant of the Building or any third party, other than Landlord and its
Affiliates as expressly provided above.
          (b) Right of First Refusal.
          (1) Landlord hereby grants Tenant a right of first refusal (“ROFRO”)
on all Available Space (as defined in the First Amendment) on the 7th Floor of
the Building, which right shall be superior to the rights granted to the City of
Houston to renew its lease for space in the southern portion of the Building,
but will be subordinate to any other rights in existence from the date of this
Third Amendment (which rights are set forth on Exhibit “D” hereto).
          (2) If at anytime Landlord wishes to accept a bona fide offer from an
unaffiliated third party for the lease of any of the Available Space on the 7th
Floor of the Building, Landlord shall deliver to Tenant a notice thereof
indicating in such notice the space that is subject to lease, the identity of
the Tenant, the base rent, term and all terms and conditions that have been
agreed to with respect to the proposed lease (“Landlord’s Notice”). Tenant shall
have a period of ten (10) business days from receipt of Landlord’s Notice to
notify Landlord whether it will lease the space in question. Failure to notify
Landlord within such ten day period that Tenant exercises its ROFRO shall be
deemed an election by Tenant to not exercise such right, and Landlord may then
enter into a new lease with the proposed tenant named in Landlord’s Notice and
under the same terms, conditions and provisions therein set forth. If there is
any change in the identity of the proposed tenant or any of such terms,
conditions and provisions, then Landlord may not lease the space in question
without again complying with the provisions of this section. Tenant’s rights
under this section are in addition to its Right of First Offer set forth in the
First Amendment.
          (3) If Tenant elects to lease the space described in the Landlord’s
Notice pursuant to this Section, the terms shall include the following: (i) the
term for such space shall be coterminous with the existing Term of this Lease,
and (ii) the rental rate shall be equal to the Market Rental Rate, but shall be
not less than the rate that space is being offered to the bona fide third party
tenant named in Landlord’s Notice.

-7-



--------------------------------------------------------------------------------



 



          (4) Tenant’s ROFRO granted in this Section is in addition to Tenant’s
Right of First Offer contained in the First Amendment, which shall remain in
full force and effect.
     14. Brokers. Paragraph 32.E of the Amended Lease is hereby amended and
restated in its entirety as follows:
          Brokers. Tenant represents that it has dealt only with Cushman &
Wakefield of Texas, Inc. (“Tenant’s Broker”) and Pollan Hausman Real Estate
Services, LLC (“Landlord’s Broker”) in connection with this Third Amendment.
Tenant agrees to indemnify, defend, protect and hold Landlord harmless from all
claims of any broker, agent or similar person or entity (other than Tenant’s
Broker) arising by, through or under Tenant and in connection with the Property
or this First Amendment. Landlord shall pay a real estate commission to Tenant’s
Broker equal to four percent (4%) times the Base Rent (and not including
Additional Rent, Taxes or Excess Operating Expenses) plus annual ad valorem
taxes based on $1.30 per square foot due by Tenant during the portion of the
Term commencing on August 1, 2011 and ending on September 30, 2016, less the
abatements provided for in Section 4 of this Third Amendment. Landlord shall pay
a real estate commission to Landlord’s Broker equal to two percent (2%) times
the Base Rent (and not including Additional Rent, Taxes or Excess Operating
Expenses) plus annual ad valorem taxes based on $1.30 per square foot due by
Tenant during the portion of the Term commencing on August 1, 2011 and ending on
September 30, 2016, less the abatements provided for in Section 4 of this Third
Amendment.
     15. Upgrades.
          (1) Landlord agrees it will renovate the second floor lobby in the
Building to the standard for first class office buildings in Houston, Harris
County, Texas (the “Lobby Upgrade”). The Lobby Upgrade will include improved
signage in the skywalk, entry, and elevator lobby areas to direct
visitors/students and clients to destinations. Landlord will engage an architect
to design changes to improve the signage in the second floor lobby entry and the
elevator lobby. Landlord, as part of the Lobby Upgrade, will also have the
carpet in the lobby upgraded to a stone flooring and carpeting and have the
architect retained regarding signage recommend furniture, lighting and other
improvements in the second floor lobby and elevator lobby area.
          (2) Landlord shall be responsible for fixing all plumbing problems in
the restrooms of the Premises (whether resulting from maintenance, installation,
or a combination) so that the same operate to standards consistent with a first
class office building. Additionally, Landlord will provide Tenant with a $1.00
per RSF to utilize to refurbish the restrooms on the 9th and 10th Floors of the
Building as provided in Section 4.J.(2). Landlord will pay the cost to upgrade
the restrooms on the 7th Floor to Building standard. If Tenant desires to
upgrade the 7th Floor bathrooms, at Tenant’s cost, to the same standard as the
new 9th and 10th Floor restrooms, Landlord will contribute the amount of money
that it would have spent on the Building standard upgrade to the cost of
Tenant’s upgrade.
     16. Successors and Assigns. The obligations in this Third Amendment shall
be binding upon and inure to the benefit of the successors and assigns of
Landlord, and shall be binding upon and inure to the benefit of the permitted
successors and assigns of Tenant.
     17. Amended Lease In Full Force and Effect. The Amended Lease remains in
full force and effect and is unchanged except specifically modified by the
provisions of this Third Amendment. In the event of any conflicts between the
terms of the Amended Lease and this Third Amendment, the terms of this Third
Amendment shall control.
     18. Entire Agreement. This Third Amendment, the Second Amendment, the First
Amendment, and the Original Lease contain all the agreements of the parties
regarding the matters

-8-



--------------------------------------------------------------------------------



 



discussed in this Third Amendment, and no prior agreement, understanding or
representation about any such matter is effective for any purpose. The terms and
conditions of this Third Amendment may not be amended or otherwise affected
except by instrument in writing executed by each party to be bound by the
instrument. All references in the Original Lease and in the First Amendment and
Second Amendment to the “Lease” shall mean and refer to the Original Lease as
amended by the First Amendment and Second Amendment and this Third Amendment.

-9-



--------------------------------------------------------------------------------



 



EXECUTED to be effective for all purposes as of the Effective Date.

                  TENANT:
      LANDLORD:   PROS Revenue Management, L.P.       Houston Community College
System  
By:
  /s/ Charles H. Murphy       By:   /s/ Arthur Tyler
 
               

  Name: Charles H. Murphy         Name: Arthur Tyler

  Title:   Executive Vice President and CFO         Title:   Deputy Chancellor

  Date:   July 29, 2011         Date:   July 29,2011

-10-